Citation Nr: 9930632	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for breast cancer and 
residuals of a radical left breast mastectomy.

2.  Entitlement to benefits, under the provisions of 
38 C.F.R. § 4.30, for convalescence from treatment of a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to April 
1993, as well as an unverified period of prior active 
service.  In May 1993, she claimed service connection for a 
number of disorders, including residuals of a hysterectomy 
performed in service.  An August 1993 rating decision granted 
service connection for several conditions, including 
residuals of a total abdominal hysterectomy.

In a January 1997 statement, the veteran claimed service 
connection for breast cancer and a mastectomy and, in a 
February statement, she asserted that the breast cancer was 
etiologically related to the hysterectomy performed in 
service.  In another February statement, she claimed 
benefits, pursuant to 38 C.F.R. § 4.30, for convalescence 
following treatment of a service-connected disability.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
March 1997 rating decision by the Huntington, West Virginia, 
Regional Office (RO) that denied service connection for 
breast cancer and also denied 38 C.F.R. § 4.30 benefits.


REMAND

In her May 1997 Notice of Disagreement, the veteran requested 
a hearing.  In her May 1997 Substantive Appeal, she indicated 
the desire for a local hearing before the Board of Veterans' 
Appeals (Board).  She was afforded a hearing before a local 
hearing officer in June 1997.  In a March 1998 letter, the RO 
asked whether she still wanted a Travel Board hearing.  She 
did not respond, and her file was transferred to the Board in 
August 1999.  Since her wishes regarding a Travel Board 
hearing were unclear, a September 1999 letter from the Board 
sought clarification.  In an October response, the veteran 
expressed the desire for a Travel Board hearing.
Accordingly, the case is REMANDED to the RO for the 
following:

The RO should place the case on the 
Travel Board hearing docket and, when 
appropriate, notify the appellant of the 
place, date, and time of the hearing.

The appellant need take no further action until she is 
informed, but may submit additional evidence and argument, 
while the case is in remand status, on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999); Booth v. Brown, 8 Vet.App. 
109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

